DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of F. Chen and H. Chang fail to disclose

1. A method comprising: identifying, on a user device, a venue dataset comprising a plurality of venues, each venue of the plurality of venues associated with one or more tags that describe the venue; identifying an image on the user device; classifying the image using a machine learning scheme; selecting a venue from the venue dataset based on the classified image matching a tag associated with the venue; and storing the selected venue on the user device.

17.  A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: identifying, on a user device, a venue dataset comprising a plurality of venues, each venue of the plurality of venues associated with one or more tags that describe the venue; identifying an image; classifying the image using a machine learning scheme; selecting a venue from the venue dataset based on the classified image matching a tag associated with the venue; and storing the selected venue.

19. A machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: identifying, on a user device, a venue dataset comprising a plurality of venues, each venue of the plurality of venues associated with one or more tags that describe the venue; identifying an image; classifying the image using a machine learning scheme; selecting a venue from the venue dataset based on the classified image matching a tag associated with the venue; and storing the selected venue.
  
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416